Exhibit 10.1

ASSIGNMENT AND ASSUMPTION OF

PURCHASE AND SALE AGREEMENT

WEST HILLS

THIS ASSIGNMENT AND ASSUMPTION OF PURCHASE AND SALE AGREEMENT (this
“Assignment”) made as of this 10th day of January, 2014 by and between CHP
PARTNERS, LP, a Delaware limited partnership (the “Assignor”), and CHP WEST
HILLS OR OWNER, LLC, a Delaware limited liability company (the “Assignee”).

WHEREAS, West Hills Assisted Living Community LLC, an Oregon limited liability
company (the “Seller”), and Assignor, as purchaser, entered into that certain
Purchase and Sale Agreement effectively dated as of August 21, 2013, as amended
from time to time (the “Purchase Agreement”), regarding the purchase of certain
real property located at 5595 SW West Hills Road, Corvallis, Oregon, and all
improvements and assets contained thereon including the senior living facility,
and as fully described in the Purchase Agreement;

WHEREAS, pursuant to Section 24 of the Purchase Agreement, Assignor has the
right to assign its interest in the Purchase Agreement to an “Affiliate” of
Assignor, without the consent or approval of the Seller; and

WHEREAS, the Assignee is an Affiliate of Assignor within the meaning of the
Purchase Agreement, and Assignor may therefore assign its interest in the
Purchase Agreement to Assignee without the consent or approval of Seller.

NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of which is hereby acknowledged, Assignor hereby assigns, transfers, sets over,
and conveys unto Assignee, all of Assignor’s rights, privileges, duties and
obligations in, to and under the Purchase Agreement, together with all of
Assignor’s rights, title and interest in and to the Property described in said
Purchase Agreement, including, without limitation, all earnest money deposits
paid pursuant thereto, and all rights, power and privileges conferred by the
Purchase Agreement upon Assignor, as purchaser therein, and Assignor hereby
authorizes the Assignees to exercise said rights, powers and privileges in as
full a manner as Assignor is authorized to exercise the same. Assignee assumes
and covenants to perform all duties and obligations of the Assignor under the
Purchase Agreement, regardless of whether arising before or after the date of
this Assignment.

This instrument may be signed in counterpart copies, each of which shall be
considered an original and which together shall constitute one and the same
instrument.

SIGNATURES ON NEXT PAGE

 

Page 1 of 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment as of
the date first set forth above.

 

“ASSIGNOR”     “ASSIGNEE” CHP PARTNERS, LP,     CHP WEST HILLS OR OWNER, LLC, a
Delaware limited partnership     a Delaware limited liability company By:  

CHP GP, LLC,

a Delaware limited liability company,

its General Partner

    By:  

/s/ Tracey B. Bracco

        Name:   Tracey B. Bracco   By:   CNL Healthcare Properties, Inc.,    
Title:   Vice President     a Maryland corporation, its           Sole Member  
        By:  

/s/ Tracey B. Bracco

          Name:   Tracey B. Bracco           Title:   Vice President      

 

Page 2 of 2